DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 27, 2020 has been entered.
Applicants' arguments, filed July 27, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 70, 80, 83-84, 86-88, 90-91, 93, 95, 106, 108, 109, 111-112, 116, 120, 123, 124, and 126-131 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, 
	 The claims recite “no more than about” and fail to define the term “about”. As such, it is unclear whether the phrase “no more than about 5 mg” includes amounts above 5 as indicated by “about” or is limited to amounts below 5 is indicated by “no more than”. Accordingly, it is unclear what subject matter is encompassed by the pending claims. Moreover, it is unclear to what degree the term “about” limits the value being modified (i.e. 5 mg) given “about” does not appear to be defined or limited anywhere in the present application. Accordingly, the claims are considered indefinite.  


Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of 
Claims 70, 80, 83-84, 86-88, 90-91, 93, 95, 106, 108, 109, 111-112, 116, 120, 123, 124, and 126-131 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Kiser (WO 2009/094573 – provided via IDS dated 9/17/2015) in view of Wong (US 4,526,578).
Kiser teaches an intravaginal ring made of polyether urethane (PU) for zero order release of vaginally administrable drugs (p.2).  Reservoir systems where the drug is placed in an inner core within the ring are known to exhibit zero order release of loaded drugs, but can be costly [0002]. The drugs can be homogeneously distributed throughout the polyether urethane composition and achieve zero order release [0009]. The polymers may include a tecoflex and/or tecophilic type matrix [0027][0030][0031]. The drug may be tenofovir [0006][0024], levongestrel [0032] or acyclovir [0033]. The drugs are used in pharmaceutically effective levels, which for tenofovir is 50mg/g of polyether urethane [0036] with example demonstrating 500mg [0067] and 508mg tenofovir [0066].  The PU is comprised of hard and soft segments, based on microphase separation [0029][0065]. Modifying the ratio of these segments permits optimization of the release kinetics [0065]. Polyethylene glycol may be incorporated into the PU matrix 
Kiser does not appear to teach the instantly claimed semi-solid composition. 
Wong discloses a vaginal diaphragm comprising an annular reservoir housing a beneficial agent (col.2, lines 36-46) which delivers a useful agent in the vagina for preventing conception and/or for preventing acquiring a social disease (col. 2, lines 54 – 56). Wong teaches that liquid and semi-liquid carriers, such as emulsions, gels, and glycols can be used to carry the beneficial agent within the annular reservoir [col. 7, lines 36 – 69]. The carrier (i.e. osmotic agent) then releases with the active agent through pores (col.7, lines 8-59). The carrier may be polyethylene oxides or polyvinyl alcohol (col.6, lines 31-46).  The drug may be acyclovir (col.8, lines 32-39). 
It would have been prima facie obvious to one of ordinary skill in the art making the device of Kiser to use a known fill material (i.e. osmotic agent) in order to provide release of an active agent and to optimize the release parameters to achieve a zero order release as taught by Kiser. 


Obviousness Remarks
Applicants argue that that Figure A of the Kiser declaration demonstrates that the inventive intravaginal ring exhibits more constant in vitro tenofovir release over 28 days when compared to a monolithic matrix intravaginal ring (IVR). Applicants submit that the substantially zero order release of TFV was exhibited when reservoir contained a liquid or semi-solid composition that “consists of about 500 mg to about 2000 mg tenofovir, about 30 wt% to about 50 wt% glycerol, and optionally water in an amount to enhance processability and working life” as recited in claim 70. See Kiser Decl (Appendix A using approximately 580 mg TFV with a TFV/glycerol/water (65/33/2 wt%)); paragraph [0049]. 
Examiner disagrees. Applicants appear to be implying that they tested an embodiment that corresponds in scope to the recitation in claim 70. Applicants tested only a single embodiment which can be said to exhibit a zero order release profile. That embodiment contained 580 mg TFV with a TFV/glycerol/water ratio of 65/33/2 wt%. Applicants have the burden to demonstrate that the single embodiment tested is representative of the entire ranges instantly recited in the claims. See MPEP 716.02(d). Applicants have made no such demonstration and have provided no scientific explanation.  The interview summary dated 6/11/2020 stated, “Applicant must explain the ‘manner in which the specific compositions illustrated are considered to be commensurate in scope with the claimed invention and to represent the appropriate comparison between the invention claimed and the prior art, each as a class” (MPEP 716.02) so that examiner may evaluate whether or not “there is adequate basis” for reasonably concluding that the “number and variety” of species included by the claims would behave in the same manner as those tested. Currently, Applicants have (1) tested only one species, (2) not defined the term “about” which is used repeatedly throughout the claims, and (3) provided no scientifically based explanation as to why the single species tested is reasonably representative of the claimed genre. Given that the term about is used freely and frequently throughout the claims, it is essential that the scope be understood in order to determine whether the claims are commensurate in scope.  Accordingly, Applicants have not met the burden placed upon them by MPEP 716.02, so their argument is unpersuasive. 

Applicants argue that they have demonstrated that the monolithic device of the closest prior art exhibits substantially first order release of TFV. 
Examiner disagrees. Applicants provide no citation for their assertion and the cited prior art, Kiser, teaches a zero order release. Examiner also notes that a prior art reference is not limited to exemplified or preferred embodiments. MPEP 2123. 

Applicants argue that Claim 93 has been amended to recite (in part) “[a]n intravaginal device comprising at least a first segment and a second segment, wherein... the first segment comprises a first reservoir surrounded by a water-swellable hydrophilic elastomer; and the second segment comprises a second reservoir, wherein... the first reservoir comprises a liquid or semi-solid composition comprising a pharmaceutically effective amount of tenofovir and about 30 wt% to about 50 wt% glycerol based on the total weight of the liquid or semi-solid composition; and the second reservoir comprises a solid composition comprising a pharmaceutically effective amount of a contraceptive. Additionally, new claim 130 has been added, which recites “the liquid or semi-solid composition consists of about 500 mg to about 2000 mg of the tenofovir, about 30 wt% to about 50 wt% of the glycerol based on the total weight of the liquid or semi-solid composition, and optionally water in an amount to enhance processability and working life.”
Claim 93 uses the transition phrase comprising throughout and is thus substantially broader than claim 70. For this reason, claim 93 is rejected for the same reasons as claim 70 above with notice that the commensurate in scope deficiency is 

	Applicants argue that the prior art does not teach a combination of levonorgestrel and tenofovir or a multiple segments with each containing a reservoir, so the prima facie case of obvious is lacking. 
	Examiner disagrees. Kiser teaches the PU is comprised of hard and soft segments, based on microphase separation [0029][0065] and contains reservoirs comprising the drug. Modifying the ratio of these segments permits optimization of the release kinetics [0065]. Kiser also teaches including active agents including levonorgestrel and tenofovir [0024][0032]. Thus, Applicants argument is unpersuasive. 

	Applicants argue that Figures 13A and 13B demonstrate zero order release of a combination of TVF and a contraceptive, so the rejection should be withdrawn.
Examiner disagrees. As discussed above, Kiser renders a combination of TVF and LNG prima facie obvious. Applicants appear to be asserting that they have made a demonstration regarding the combination, but do not assert any unexpected results regarding the combination. Thus, it appears the Figures 13 A and 13 B are merely cited for support for the combination of TVF and a contraceptive. If Applicants do wish to assert unexpected results in future prosecution, Examiner refers to MPEP 716.02 to require the claims be commensurate in scope with the showing. The current claims are not commensurate with Figs 13A and B. Thus, Applicants argument is unpersuasive. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 70, 80, 83-84, 86-88, 90-91, 93, 95, 106, 108, 109, 111-112, 116, 120, 123, 124, and 126-131 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,078,813; claims 1-29 of U.S. Patent No. 9,226,894; and claims 1-20 of U.S. Patent No. 9,642,795 each taken in view of Kiser (WO 2009/094573). Although the claims at issue are not identical, they are not patentably distinct from each other because one of skill in the art formulating the controlled release vaginal devices claimed would have found it obvious to include a drug for vaginal delivery based on the teaching of Kiser. 




Nonstatutory Double Patenting Remarks
	Applicants argue that they have presented unexpected results which overcome the obviousness-type double patenting (ODP) rejections. 
Examiner disagrees. For the reasons presented above regarding obviousness, which include Applicants failure to demonstrate unexpectedness which is commensurate in scope with the claims, this argument is unpersuasive. 

Applicants add that the double patenting analysis must be limited to the claims of a patent or patent application citing MPEP 804(II)(B)(1). Applicants submit that the double patenting rejection should be withdrawn. 
Examiner disagrees. MPEP § 804(II)(B)(1) is entitled “Anticipation Analysis”. The present rejection is based on an obviousness analysis under MPEP §§ 804(II)(B)(2). As demonstrated by the form paragraphs set forth in MPEP § 804 and 1504.06, use of secondary references is permissible. Thus, Applicants argument is unpersuasive and the double patenting rejection is maintained. 


Conclusion
No claims are currently allowed. 




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612